      Case 2:20-cr-00381-PSG Document 1 Filed 08/28/20 Page 1 of 6 Page ID #:1



1

2

3
                                                                              FILED
4                                                                   CLERK, U.S. DISTRICT COURT




5                                                                      8/28/2020
                                                                         jb
                                                                  CENTRAL DISTRICT OF CALIFORNIA

6                                                                   BY: ___________________ DEPUTY




7

8                           UNITED STATES DISTRICT COURT

9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               CR No.         2:20CR381 PSG
11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1343: Wire Fraud]

13   STEVEN F. BROWN,

14
               Defendant.
15

16        The United States Attorney charges:
17                                [18 U.S.C. § 1343]
18   A.   INTRODUCTORY ALLEGATIONS
19        At times relevant to this Information:
20        1.   Defendant STEVEN F. BROWN was a resident of Marina Del Rey,
21   California, within the Central District of California.
22        2.   In February 2014, defendant BROWN incorporated Alpha Trade
23   Analytics, Inc. (“Alpha Trade”), a company he controlled and operated
24   largely out of his Marina Del Rey residence.        Defendant BROWN
25   variously described Alpha Trade as providing financial analysis and
26   investment strategies and as operating an investment fund.                        Neither
27   defendant BROWN nor Alpha Trade was registered with the Securities
28
      Case 2:20-cr-00381-PSG Document 1 Filed 08/28/20 Page 2 of 6 Page ID #:2



1    and Exchange Commission as a broker or dealer in accordance with

2    Section 15(b) of the Exchange Act, 15 U.S.C. § 78o(b).

3         3.   Defendant BROWN was also employed by a non-profit

4    organization providing dance and theater arts education to children

5    and young adults in Los Angeles (the “Dance Academy”), and acted as

6    the Dance Academy’s accountant until his termination in or around

7    June 2018.   Defendant BROWN was a signer on the Dance Academy’s bank

8    accounts, including a Wells Fargo account.

9    B.   THE SCHEME TO DEFRAUD
10        4.   Beginning in or around April 2014, and continuing until at

11   least in or around May 2018, in Los Angeles County, within the

12   Central District of California, and elsewhere, defendant BROWN,

13   together with others known and unknown to the United States Attorney,

14   knowingly and with intent to defraud, devised, participated in, and

15   executed a scheme to defraud investors as to material matters, and to

16   obtain moneys, funds, assets, and other property owned by and in the

17   custody and control of such investors by means of material false and

18   fraudulent pretenses, representations, and promises, and the
19   concealment of material facts.

20        5.   The fraudulent scheme operated and was carried out, in

21   substance, as follows:

22             a.    Defendant BROWN solicited investments in Alpha Trade,

23   including from individuals he encountered through his position at the

24   Dance Academy and his relationship with its executives and employees,

25   which afforded him access to and the trust of social networks of

26   supportive entrepreneurs and high-net-worth individuals.

27             b.    To encourage those individuals to invest with Alpha

28   Trade, defendant BROWN falsely promised that the individuals’

                                            2
      Case 2:20-cr-00381-PSG Document 1 Filed 08/28/20 Page 3 of 6 Page ID #:3



1    investments would only be used for Forex trading and falsely

2    represented that he had extensive experience in Forex investing and

3    was regularly able to make profitable trades and achieve substantial

4    and growing rates of return that exceeded the industry average.

5              c.    Defendant BROWN also made false and fraudulent

6    representations about the terms of those investments, including

7    claims that:

8                    i.    the “capital” provided by the investors would

9    belong to those investors at all times;
10                   ii.   investors would receive a guaranteed recurring
11   payout generally based on a significant percentage (often 10%
12   monthly) of the total amount of their investment;
13                   iii. all investment losses would be borne by Alpha
14   Trade;
15                   iv.   investments were vetted, insured, and/or bonded;
16   and
17                   v.    Alpha Trade would keep up-to-date books of
18   accounts and provide investors with access to those books.
19             d.    Investors, relying on these false and fraudulent

20   claims, which were material to their investment decisions, would send

21   money, often by wire or check, to Alpha Trade at defendant BROWN’s

22   direction.   Defendant BROWN deposited and caused these funds to be

23   deposited into Alpha Trade bank accounts.

24             e.    Defendant BROWN opened several Forex trading accounts

25   in Alpha Trade’s name, often falsely claiming to those trading

26   companies that Alpha Trade did not solicit investments and would not

27   be using any third-party investments in its trading.          Although

28   defendant BROWN initially used some funds from Alpha Trade’s bank

                                            3
      Case 2:20-cr-00381-PSG Document 1 Filed 08/28/20 Page 4 of 6 Page ID #:4



1    accounts to engage in Forex trading through these trading accounts,

2    he did so knowing that, contrary to his representations to investors,

3    (1) he had little experience in live Forex trading, (2) he had not

4    allocated the funds in either the Alpha Trade bank or trading

5    accounts to any particular investor or maintained any comprehensive

6    accounting of those investments and thus had no way of tracking

7    individual investments or their profits or losses, and (3) his Forex

8    trades were often not profitable or not profitable enough to support

9    the high guaranteed recurring payouts he had promised.          Even after
10   seeing that his Forex trading performance was poor almost from the
11   outset, defendant BROWN continued to solicit new investors for years
12   based on false claims of his Forex trading prowess and fraudulent
13   promises of high guaranteed returns.
14             f.    Moreover, contrary to defendant BROWN’s
15   representations to investors, he only used a small portion of the
16   total amount invested in Alpha Trade for Forex trading, mostly in
17   2015, and routinely used investor funds for other purposes, including
18   to pay other investors and to pay his own personal expenses,
19   including rent, car payments, and restaurant and retail expenses.

20             g.    In order to induce investors to maintain or increase

21   their investments with Alpha Trade and to conceal his scheme,

22   defendant BROWN (1) periodically provided investors with account

23   statements that reflected fabricated investment returns (often

24   showing steady significant gains), and (2) made some of the promised

25   recurring payouts and provided demanded refunds, not based on any

26   Forex investment returns, but instead using funds from new investors

27   and funds defendant BROWN embezzled from the Dance Academy through

28

                                            4
      Case 2:20-cr-00381-PSG Document 1 Filed 08/28/20 Page 5 of 6 Page ID #:5



1    unauthorized wire transfers, credit card advances, and cash

2    withdrawals.

3              h.    For many of the investors, defendant BROWN failed to

4    make the promised recurring payments or return the investments upon

5    demand as promised.

6         6.   During the course of the scheme, defendant BROWN, through

7    Alpha Trade, caused losses of approximately $3,313,346 to more than

8    10 victims, including nearly $700,000 in losses to the Dance Academy

9    based on funds defendant BROWN embezzled from the Dance Academy to
10   perpetuate his scheme.
11   C.   USE OF THE WIRES

12        7.   On or about August 3, 2017, in Los Angeles County, within

13   the Central District of California, and elsewhere, for the purpose of

14   executing the above-described scheme to defraud, defendant BROWN

15   transmitted and caused the transmission of approximately $300,000

16   through the interstate Fedwire system from the Dance Academy’s Wells

17   //

18   //
19   //

20   //

21   //

22   //

23   //

24

25

26

27

28

                                            5
      Case 2:20-cr-00381-PSG Document 1 Filed 08/28/20 Page 6 of 6 Page ID #:6



1    Fargo bank account to Alpha Trade’s Citibank bank account by means of

2    wire and radio communication in interstate and foreign commerce.

3                                          NICOLA T. HANNA
                                           United States Attorney
4

5

6                                          BRANDON D. FOX
                                           Assistant United States Attorney
7                                          Chief, Criminal Division
8                                          RANEE A. KATZENSTEIN
                                           Assistant United States Attorney
9                                          Chief, Major Frauds Section
10                                         KRISTEN A. WILLIAMS
                                           Assistant United States Attorney
11                                         Deputy Chief, Major Frauds Section
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            6
